Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered March 12, 1993, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
Having reviewed the record and brief submitted by defense counsel, we find that there are no nonfrivolous issues that could be raised on appeal. Therefore, the judgment of conviction is affirmed and counsel’s application for leave to withdraw is granted.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.